Citation Nr: 0328342	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  97-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




REMAND

The veteran had active duty service from May 1966 to July 
1970.

The veteran contends that he has current disability from PTSD 
due to stressors he experienced while serving in the United 
States Army in Vietnam during the Vietnam Era.  He has 
asserted that he was engaged in combat and that his current 
disability from PTSD is related to combat-related stressors.  
A psychologist who examined the veteran in May 2003 concluded 
that the veteran has PTSD and expressed the opinion that the 
is "directly related to his military experiences."  The 
psychiatrist who examined the veteran in May 2003 noted, 
however, that "There is apparently a question as to whether 
he really operated at a point man."

According to a DD-214 Form, the veteran had service in the 
Republic of Vietnam from July 1968 to June 1969.  His 
military occupational specialty (MOS) was cook.  However, he 
has asserted that he was engaged in infantry operations and 
also came under rocket, grenade, mortar and rifle attack.  He 
was awarded several medals, including the Vietnam Cross of 
Gallantry with palm.

Records received from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) include a 1967 unit 
history and extracts of operation reports-lessons learned for 
the higher headquarters division.  According to USASCRUR, 
while it was not unusual that the veteran may have been 
involved in combat despite his MOS as a cook, it was 
impossible to determine, based on records reviewed, that he 
was in fact engaged in combat.

The veteran has also asserted that he witnessed the combat 
deaths of fellow soldiers with whom he was acquainted.  
However, he has not identified with the required specificity 
the names of such soldiers, their units, the approximate 
dates of the incidents, the locale of the combat, to give 
USASCRUR an opportunity to attempt to verify the claimed 
stressors.  

Regarding the veteran's claim of service connection for PTSD, 
the Board has determined that additional evidence is 
necessary to confirm that the veteran was engaged in combat, 
and verification of the specific stressful events to which he 
claims he was exposed.

Regarding the claim for service connection for hepatitis, the 
Board has determined that additional development is required 
to determine if the veteran has current disability from a 
liver disorder that is related to a disease incurred in 
service.

Pursuant to this remand, the RO will be scheduling VA 
examination(s).  The veteran is hereby notified that is his 
responsibility to report for the examination(s) and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hepatitis 
and/or PTSD since September 1994.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should request that the 
veteran provide details concerning the 
"who, what, where and when" for each of 
the stressors he has claimed occurred.  
He should provide the names and units of 
personnel who were casualties in any such 
incident.  He should provide details to 
identify the unit(s) to which he was 
assigned at the time of each of the 
claimed stressors.  He should describe 
each incident in as much detail as 
possible.  He should be advised that such 
information is necessary to obtain 
supportive evidence of the stressful 
events.

3.  If sufficient additional information 
is received from the veteran, the RO 
should then forward copies of all 
statements in which the veteran described 
the stressors to which he was exposed to 
USASCRUR, formerly the U.S. Army & Joint 
Services Environmental Support Group 
(ESG), and ask USASCRUR to verify the 
alleged stressors.

4.  The RO should obtain information 
concerning the veteran's "duty MOS" 
during his Vietnam service, as referred 
to in the USASCRUR memorandum of December 
1997, contained in the claims folder.

5.  The RO should afford the veteran 
appropriate VA examination(s) to 
determine if he has any current liver 
disability related to service.  The 
claims file must be made available to the 
examiner(s), and any indicated tests or 
studies should be performed.  The 
examiner(s) should indicate, in the 
examination report, any current diagnosis 
or diagnoses concerning the veteran's 
liver, and whether it is as least as 
likely as not that each diagnosis is 
related to the veteran's military 
service, including blood transfusions 
that occurred during hospitalization in 
June 1970.

6.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  To assist the veteran in his 
efforts to substantiate his claim, the 
veteran should be advised of the evidence 
necessary to substantiate and prove that 
he is entitled to service connection for 
hepatitis and PTSD.  Further the RO must 
inform the veteran which of such evidence 
VA will obtain, and which of such evidence 
he must obtain.  Further, in the event the 
veteran identifies evidence that he 
requests the RO to obtain and the RO is 
unable to do so, the RO must notify the 
veteran of its inability to obtain such 
evidence.  See 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

7.  The RO must readjudicate the issues 
of entitlement to service connection for 
hepatitis and PTSD, to include 
consideration of the provisions of 38 
U.S.C.A. § 1154(b), as discussed in 
Collette v. Brown, 82 F.3d 389, 392-93 
(Fed.Cir. 1996), and Cohen v. Brown, 10 
Vet. App. 128 (1997).  In doing so, the 
RO should make a finding as to whether 
the veteran engaged in combat and whether 
the claimed stressors were related to 
combat.

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplement statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



